2019 IL App (1st) 162894


                                                                                  FIRST DISTRICT
                                                                                  SIXTH DIVISION
                                                                                  February 22, 2019


No. 1-16-2894

THE PEOPLE OF THE STATE OF ILLINOIS,                            )   Appeal from the
                                                                )   Circuit Court of
          Plaintiff-Appellee,                                   )   Cook County.
                                                                )
     v.                                                         )   No. 15 CR 17891
                                                                )
DALE CONTURSI,                                                  )   Honorable
                                                                )   James N. Karahalios,
          Defendant-Appellant.                                  )   Judge Presiding.

          JUSTICE HARRIS delivered the judgment of the court, with opinion.
          Presiding Justice Delort and Justice Cunningham concurred in the judgment and opinion.

                                             OPINION

¶1        Following a 2016 bench trial, defendant Dale Contursi was convicted of aggravated

battery and sentenced to eight years’ imprisonment with a $25,000 felony fine and various fees.

On appeal, he contends that his $25,000 fine is excessive. He also contends that two of his fees

were erroneously assessed and he should receive presentencing custody credit against his fine.

We vacate the fine and two erroneous fees, remand for the trial court to consider defendant’s

ability to pay a fine, grant credit against defendant’s fine if any, and otherwise affirm.

¶2                                      I. BACKGROUND

¶3        Defendant was charged in relevant part with aggravated battery (720 ILCS 5/12-

3.05(a)(1) (West 2014)) for allegedly striking Sanjay Jaisingani about the body on or about

September 29, 2015. Various counts alleged that he caused great bodily harm, permanent

disability, or permanent disfigurement to Jaisingani.
No. 1-16-2894


¶4     Defendant was represented in the proceedings below by the public defender. The record

does not include a transcript of the court session where counsel was appointed for defendant.

¶5     A trial, Sanjay Jaisingani testified that he stopped at a store on his way to work. As he

was walking back to his car, he was attacked by defendant when they met on the sidewalk next

to the store. He had never seen defendant before that meeting, and he did not recall seeing

defendant as he entered the store. As he passed defendant on the narrow sidewalk after exiting

the store, “defendant jumped out at me, lunged out at me, threw his arms around me, and shouted

something at me” but did not touch him. He was startled and expressed surprise but did not touch

defendant. Defendant “used his hands and moved them in my space or in my face” as he stood

within a foot of Jaisingani, who pushed defendant’s hands away from his face. Defendant

accused him of “trying to fight him or hurt him,” then took a “fighting posture” and repeatedly

but unsuccessfully tried to strike him. Jaisingani backed away from defendant until they were

about five feet apart.

¶6     Defendant then charged at Jaisingani and pushed him with enough force that “I couldn’t

resist and I had to also move backwards, run backwards.” Jaisingani pushed back but fell to the

ground. Defendant was on top of Jaisingani when he punched Jaisingani several times in the

face, breaking his nose, then slammed his head several times into the pavement. Jaisingani feared

that he would be killed by the latter blows, so he pleaded with defendant to stop attacking him.

Instead, defendant retorted that Jaisingani had attacked him and “he wouldn’t stand for it,” then

kicked Jaisingani a few times in the ribs before walking away.

¶7     Jaisingani bled profusely. He went into the store to clean up, then went to a hospital,

where he was treated. He had a broken nose, bruised ribs, a sprained shoulder, bruising on his



                                              -2-
No. 1-16-2894


face, and cuts to his nose and forehead. He also had “shooting stars” or vision issues. He

received stitches for the cuts and still had a scar on his face at trial. He did not call the police, but

an officer met him at the hospital, and he provided a description of his assailant. He later went to

the police station to view a photographic array and to be photographed.

¶8      A police officer testified to responding to a call of a fight at the store and finding “quite a

bit of” blood in the store washroom, and some apparent blood outside the store. Based on a call

from the hospital, the officer went there and met Jaisingani, saw his injuries, and received his

description of his assailant. The officer then “had an idea of who it may be.” A police detective

testified to defendant’s arrest about a week after the incident and a few blocks from the store.

¶9      The court denied defendant’s motion for a directed finding as to aggravated battery based

on great bodily harm and permanent disfigurement, but found defendant not guilty of aggravated

battery based on permanent disability.

¶ 10    Defendant testified that he was sitting on a bench in front of the store when he saw

Jaisingani entering the store, looking at defendant “angrily.” About 10 minutes later, defendant

was standing next to the bench when Jaisingani walked directly towards him, bumped into him,

and punched him in the face. Defendant stepped back, and Jaisingani tried to punch him again

but defendant blocked him. Defendant then punched Jaisingani once, and he fell to the ground.

When Jaisingani got up, he poked defendant in the eye, so defendant punched him twice and

fled. Defendant denied sitting on top of Jaisingani, punching him on the ground, or kicking him.

He did not report the incident to police because he was defending himself and he saw Jaisingani

stand up and walk away.




                                                  -3-
No. 1-16-2894


¶ 11   In rebuttal, the State entered into evidence certified copies of defendant’s felony

convictions for aggravated battery of a person over 60 years old in 2011 and driving on a

suspended or revoked license in 2007.

¶ 12   Following closing arguments, the court found defendant guilty of the remaining two

counts of aggravated battery, finding that Jaisingani suffered great bodily harm from his broken

nose and permanent disfigurement from his scar. The court found that defendant’s account would

state self-defense if the court believed it, and that the case came down to credibility as to who

was the aggressor. The court found that defendant’s account of an unprovoked attack by

Jaisingani was not credible. Noting that it observed the demeanors of Jaisingani and defendant,

the court found that Jaisingani “does not strike me as someone that would have done” what

defendant described. The court also noted the injuries to Jaisingani’s ribs.

¶ 13   Defendant’s posttrial motion challenged the sufficiency of the trial evidence, and the

court denied it without further argument or detailed findings.

¶ 14   The presentencing investigation report (PSI) indicated that defendant was born in 1963

and had several prior convictions, including aggravated battery of a victim over 60 years old in

2011, battery in 2006, resisting a peace officer in 2006, and aggravated battery with a weapon in

2003. He received three years’ imprisonment on the 2003 conviction and 42 months’

imprisonment on the 2011 conviction. He graduated from high school. He was a union carpenter

for the past 33 years, earning $36 per hour and considered a good worker. The PSI stated that he

“is incarcerated at the present time and does not have any income.” He told the PSI preparer that

he resided in “his condominium” for 10 years and would return there upon release from custody.




                                                -4-
No. 1-16-2894


¶ 15   The court held a sentencing hearing on October 3, 2016. The defense made corrections to

the PSI but not regarding the information above. The court said that it reviewed the PSI. The

State argued that defendant had a history of violent offenses and was eligible for an extended

prison term of up to 10 years. The defense argued that defendant testified to being attacked by

Jaisingani and that defendant’s criminal record was not as continuous as the State argued. The

defense also argued that defendant was a high-school graduate and union carpenter who lived in

the same home for over 10 years. “So he does he have stability and he is providing for his own

income and for his own sustenance.” Defendant addressed the court, maintaining that Jaisingani

attacked him and he merely defended himself.

¶ 16   The court found that Jaisingani suffered an unprovoked and “savage beating” from

defendant. The court found that defendant’s criminal history demonstrated a “very violent,

aggressive nature” and that his prior sentences “did virtually nothing to deter him from the

commission of offenses.” The court sentenced him to eight years’ imprisonment with a $25,000

felony fine and various fees. Regarding the fine, the court found:

       “[D]efendant is represented by the Public Defender. The defendant was gainfully

       employed as a union carpenter at $36 an hour and lives in his own condominium. How

       and why he ended up with the Public Defender is another issue. But the defendant

       certainly was not entitled to a free attorney. Certainly was not entitled to a free attorney

       in this case. And I am fining him the $25,000. The State or the clerk or whoever can seek

       to execute that as far as the condominium or anything else is concerned.”




                                               -5-
No. 1-16-2894


The court awarded 365 days of presentencing custody credit against his prison sentence, and the

order assessing fines and fees reflects that number of days but no monetary credit. The court also

ordered him to provide a blood sample for DNA analysis.

¶ 17   Defendant’s postsentencing motion challenged his prison sentence but not his fine or

fees. In denying the motion, the court found that defendant’s offense was “horrendous” and his

“criminal record is compatible with the facts” so that his sentence was “richly deserved.”

¶ 18                                         II. ANALYSIS

¶ 19   On appeal, defendant primarily contends that his $25,000 felony offense fine is excessive

because the trial court did not adequately consider his ability to pay and the fine is

disproportionate to his offense.

¶ 20   Defendant admits that by not challenging his fine in the trial court, he forfeited this claim,

but argues that we may consider it as a matter of plain error. Generally, a sentencing claim not

raised in an objection and in a postsentencing motion is forfeited. People v. Harvey, 2018 IL
122325, ¶ 15. “[F]orfeiture rules exist to encourage defendants to raise issues in the trial court,

thereby ensuring both that the trial court has an opportunity to correct any errors prior to appeal

and that the defendant does not obtain a reversal through his or her own inaction.” People v.

Denson, 2014 IL 116231, ¶ 13. Nonetheless, we may address a forfeited claim under the plain-

error doctrine when a clear or obvious error occurred and either (1) the evidence was so closely

balanced that the error alone threatened to tip the scales of justice against the defendant, or

(2) the error was so serious that it affected the fairness of the defendant’s trial and challenged the

integrity of the judicial process. Harvey, 2018 IL 122325, ¶ 15. In applying the plain-error

doctrine, we first determine whether error occurred at all. Id.



                                                -6-
No. 1-16-2894


¶ 21   Similarly, defendant argues that trial counsel rendered ineffective assistance by not

challenging his fine. Claims of ineffective assistance are judged under the familiar two-prong

standard whereby a defendant must show (1) counsel’s performance fell below an objective

standard of reasonableness and (2) a reasonable probability that, but for counsel’s errors, the

result of the proceeding would have been different. People v. Dupree, 2018 IL 122307, ¶ 44.

¶ 22   In all felony cases, the trial court may sentence a defendant to pay a fine of up to $25,000

per offense, in addition to any sentence of conditional discharge, probation, or imprisonment.

730 ILCS 5/5-4.5-50(b) (West 2014). “In determining the amount and method of payment of a

fine, *** the court shall consider *** the financial resources and future ability of the offender to

pay the fine ***.” Id. § 5-9-1(d)(1). “A ‘fine’ is ‘part of the punishment for a conviction.’ ”

People v. Smith, 2018 IL App (1st) 151402, ¶ 13 (quoting People v. Jones, 223 Ill. 2d 569, 582

(2006)).

¶ 23   A sentence within statutory limits is reviewed for abuse of discretion, and we may alter a

sentence only when it varies greatly from the spirit and purpose of the law or is manifestly

disproportionate to the nature of the offense. People v. Jones, 2018 IL App (1st) 151307, ¶ 72

(citing People v. Snyder, 2011 IL 111382, ¶ 36, and People v. Alexander, 239 Ill. 2d 205, 212-13

(2010)). The trial court has broad discretion, so we cannot substitute our judgment merely

because we would weigh the sentencing factors differently. Id. The trial court is accorded such

deference because it has a superior opportunity to evaluate and weigh a defendant’s credibility,

demeanor, character, age, mental capacity, social environment, and habits. Id.

¶ 24   The trial court must consider both the seriousness of the offense and the defendant’s

rehabilitative potential. Ill. Const. 1970, art. I, § 11; People v. Sandifer, 2017 IL App (1st)



                                               -7-
No. 1-16-2894


142740, ¶ 81. While the court may not disregard mitigating evidence, it determines the weight of

such evidence. People v. Brown, 2017 IL App (1st) 142877, ¶ 63. The most important sentencing

factor is the seriousness of the offense, and the court need not give greater weight to

rehabilitation or mitigating factors than to the severity of the offense. Sandifer, 2017 IL App

(1st) 142740, ¶ 82. We presume the court considered all mitigating factors on the record absent

an affirmative indication to the contrary. Id.

¶ 25   As a threshold matter, we shall first address defendant’s argument that his $25,000 fine

was disproportionate to his offense. We find that his fine is not inherently disproportionate or

excessive. Defendant notes that he “was convicted of aggravated battery, not murder.” However,

the maximum fine applies to “all felonies” and may be assessed in cases where the defendant

receives conditional discharge. 730 ILCS 5/5-4.5-50(b) (West 2014). Our legislature is well

aware that it can enact graduated penalties for offenses according to their statutory class and

other factors. See, e.g., id. §§ 5-4.5-20(a), 5-4.5-40(a) (prison sentences of 20 to 60 years for first

degree murder, 2 to 5 years for a Class 3 felony, and 5 to 10 years for an extended-term Class 3

felony). It has chosen not to do so for the felony offense fine. Defendant similarly argues that

“[j]ust as it would have been excessive to sentence [him] to the maximum term of years, it was

also excessive to assess the maximum $25,000 felony offense fine against him.” However, the

premise of that argument is incorrect. It is axiomatic that, because the most important sentencing

factor is the seriousness of the offense, the presence of mitigating factors does not require a

minimum sentence or preclude a maximum sentence. People v. Harmon, 2015 IL App (1st)
122345, ¶ 123. The fact that the court chose not to impose a 10-year prison sentence here does

not mean that the imposition of a maximum sentence under these circumstances would have been



                                                 -8-
No. 1-16-2894


excessive. In sum, we see no reason to set aside our usual considerable deference, in reviewing a

sentence within statutory limits as this fine is, to the trial court’s weighing of the severity of the

offense and other sentencing factors.

¶ 26   However, as defendant correctly notes, fines are subject to an additional consideration:

the statutory requirement that “the court shall consider *** the financial resources and future

ability of the offender to pay the fine.” 730 ILCS 5/5-9-1(d)(1) (West 2014). Defense counsel

argued at sentencing, based on information in the PSI that came at least partially from defendant

and was not objected to by the defense, that defendant was a union carpenter paid $36 hourly

who lived in “his condominium” for 10 years. Counsel was attempting to persuade the court that

defendant was stable in employment and residence for purposes of mitigating his sentence. The

court thus did not make an unsupported leap when it concluded that defendant was stable in

employment and residence and thus had some ability at the time of sentencing to pay a

significant fine for his significant offense. Had defendant challenged the imposition of this fine

in the trial court, the court would have had the “opportunity to correct any errors prior to appeal.”

Denson, 2014 IL 116231, ¶ 13. Counsel did not do so, and we find ourselves reviewing the

decision the trial court made from the evidence it had.

¶ 27   Stated another way, we find that the court clearly gave some consideration to defendant’s

ability to pay a fine when it referred to his employment as a union carpenter and his dwelling in a

condominium. The question before us is whether that consideration was adequate and proper.

Our supreme court and this court have addressed that issue before.

¶ 28   In People v. Maldonado, 109 Ill. 2d 319, 324 (1985), our supreme court held that “what

is required [by section 5-9-1(d)(1)] is that the record show that the court considered the financial



                                                -9-
No. 1-16-2894


resources and future ability of the offender to pay the fine.” The Maldonado court found that the

court’s remark at sentencing “ ‘that the defendant had been gainfully employed, and *** he’s

been on unemployment’ ” was sufficient indication that it considered the defendant’s ability to

pay. Id. at 324-25. Maldonado concerned $500 in fines and a 270-day aggregate jail sentence. Id.

at 320.

¶ 29      In People v. Bishop, 354 Ill. App. 3d 549, 563 (2004), this court held that the trial court

“need not specifically state that a defendant was determined to have the financial resources and

ability to pay because such finding is implicit in the imposition of a fine where the judge is aware

of the facts that support such a determination” from documentation in the record. We found

sufficient consideration of ability to pay from a document in the record showing that the

defendant “was employed full time as a laborer.” Id. Bishop concerned a $555 fine and 18

months’ supervision. Id. at 554.

¶ 30      In People v. Williams, 256 Ill. App. 3d 370, 372, 373 (1993), we found adequate

consideration of ability to pay where the court stated that it considered the defendant’s financial

situation, the PSI “indicated that defendant was able to meet his financial obligations and earned

approximately $1,800 per month,” and the “[d]efendant testified that he had been employed at

the same job for five years.” Williams involved an indigent defendant represented by the public

defender who received a $3000 fine and three years of probation. Id. at 371, 373.

¶ 31      In People v. Johnston, 160 Ill. App. 3d 536, 544 (1987), we found an insufficient

consideration of ability to pay where a defendant’s affidavit of assets and liabilities indicated that

he was unemployed and had no source of income, he was tried in absentia, no PSI was prepared,

and the trial “court made no inquiry whatsoever with respect to the defendant’s financial status.”



                                                - 10 -
No. 1-16-2894


“Consequently, we find it necessary to vacate the fine and remand the cause for the limited

purpose of conducting a hearing to determine the defendant’s ability to pay the fine and the

amount thereof.” Id.

¶ 32   These cases support a conclusion that, in general, an adequate consideration of ability to

pay may be established by the trial court’s discussion of a defendant’s employment situation, or

by the imposition of a fine when documents in the record establish the defendant’s employment

or financial situation. However, section 5-9-1(d)(1) and Maldonado clearly provide that a court

imposing a fine must consider a defendant’s future ability to pay. The fines and other sentences

in the aforesaid cases did not raise concerns about future ability to pay to nearly the degree that

the combination of the maximum $25,000 fine and a significant prison sentence does here. The

court’s determination that defendant had a union job and lived in a condominium for several

years before his offense did not adequately address his future ability to pay such a large fine after

his eight-year prison sentence. We therefore vacate the fine and remand for the court to

adequately assess defendant’s ability to pay including his future ability to pay.

¶ 33   Defendant also contends that two of his fees must be vacated and that presentencing

custody credit must be applied to his fine. The State agrees that two of defendant’s fees are

erroneous but does not address the credit claim, either to agree with or oppose it. Defendant

acknowledges not raising these claims in the trial court, and the State does not argue that he has

forfeited them. The State has thereby forfeited the forfeiture issue and we will consider these

claims. See Smith, 2018 IL App (1st) 151402, ¶ 7.

¶ 34   The parties are correct that defendant’s $250 DNA analysis fee and $5 electronic citation

fee must be vacated. The electronic citation fee applies only in traffic, misdemeanor, ordinance



                                               - 11 -
No. 1-16-2894


and conservation cases, but defendant was convicted of the felony of aggravated battery. 705

ILCS 105/27.3e (West 2014). A defendant already in the DNA database cannot be ordered to pay

another DNA fee. Harvey, 2018 IL 122325, ¶ 20. The appendix to defendant’s brief includes an

Illinois State Police document indicating that he gave a blood sample for DNA testing in 2003

pursuant to his 2003 aggravated battery conviction. The State does not challenge the document,

and we take judicial notice of it as a public record. See People v. Carter, 2016 IL App (3d)
140196, ¶ 59.

¶ 35    Defendant’s 365 days of presentencing custody entitle him to up to $1825 credit against

his fine, if any, at the statutory $5 per day. See 725 ILCS 5/110-14(a) (West 2014). We so order.

¶ 36                                         III. CONCLUSION

¶ 37    Accordingly, we vacate defendant’s $25,000 fine and remand for the trial court to

conduct a hearing to determine defendant’s ability to pay and, if that ability is established, the

amount of his fine. We also vacate the $250 DNA analysis fee and $5 electronic citation fee. We

direct the clerk of the circuit court to reflect up to $1825 in credit against defendant’s fine, if any.

The judgment of the circuit court is otherwise affirmed.

¶ 38    Affirmed in part, vacated in part, and remanded.




                                                 - 12 -